Citation Nr: 0924679	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claims. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

The Veteran contends that his asbestosis, hearing loss, and 
tinnitus were incurred during service.  Specifically, in 
regard to his asbestosis, the Veteran has reported that he 
was exposed to asbestos while serving in the Navy on the 
U.S.S. Thomaston.  Service personnel records confirm that the 
Veteran served aboard the U.S.S. Thomaston.  In regard to his 
hearing loss and tinnitus, the Veteran reports that he was 
exposed to extreme gunfire noise as a gunner's mate while in 
the Navy.  He has further reported that he has had difficulty 
hearing since service.  

The first evidence of treatment for asbestosis is in January 
1994, when the Veteran was treated by Jay T. Segarra, M.D. 
for shortness of breath after moderate to heavy exertion.  
Dr. Segarra reported that the Veteran was exposed to asbestos 
during his work as a maintenance man in the melting 
department of a pipeline company from 1969 to present, and 
noted that prior to this position, he had worked on pipelines 
for two different companies from 1956 to 1969.  After 
examining the Veteran and conducting a pulmonary function 
test, Dr. Segarra diagnosed him with asbestosis due to heavy 
exposure in the industrial setting.  Later that month, the 
Veteran was also treated by Michael G. Conner, M.D. for 
asbestosis.  Dr. Conner noted that the Veteran worked for a 
manufacturing company from 1956 to 1968, a construction 
company from 1968 to 1969, and a pipeline company from 1969 
to present.  Dr. Conner reported that the Veteran's period of 
exposure to asbestos was from 1956 to present.  Finally, in 
July 1999, the Veteran underwent an x-ray evaluation for 
asbestosis from James W. Ballard, M.D.  In a letter to a 
litigation group, Dr. Ballard reported that the Veteran's x-
rays had shown asbestosis.  

A review of the Veteran's claims file appears to indicate 
that there is litigation related to his post-service asbestos 
exposure.  All medical and legal records regarding the 
Veteran's occupational exposure to asbestos after separation 
from service should be obtained on remand.  Any recent VA 
treatment records should also be obtained, as well as 
complete treatment records from Jay T. Segarra, M.D., Michael 
G. Conner, M.D., and James W. Ballard, M.D.  

Additionally, to date, the Veteran has not been provided with 
a VA medical examination assessing the etiology of his 
asbestosis.  Under the Veterans Claims Assistance Act of 2000 
(VCAA), VA is obliged to provide a medical examination and/or 
get a medical opinion when the record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability, or signs and symptoms of 
disability, may be associated with active service, but does 
not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, there is evidence 
of record indicating in-service asbestos exposure and 
evidence that the Veteran has been diagnosed with asbestosis.  
Accordingly, a medical opinion regarding the etiology of this 
condition is necessary to make a determination in this case.  

The Veteran's VA treatment records reveal that he underwent a 
hearing screening in April 2006, when he reported difficulty 
hearing for over 10 years.  The Veteran reported a history of 
noise exposure as a gunner's mate in the Navy, which he 
stated was when he first noticed his hearing problems.  The 
Veteran also reported intermittent and occasional ringing and 
roaring in both ears.  The VA doctor reported that the 
Veteran failed the hearing screening in the mid to high 
frequencies of 2000 Hertz to 4000 Hertz and referred him to 
the audiology department.  A May 2006 VA audiology treatment 
note reveals that the Veteran was diagnosed with mild to 
severe bilateral sensorineural hearing loss.  

The Board notes that the Veteran is competent to report the 
symptoms of tinnitus.   Competent testimony is limited to 
that which the witness has actually observed, and is within 
the realm of his personal knowledge; such knowledge comes to 
a witness through use of his senses, that which is heard, 
felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is within the Veteran's realm of personal 
knowledge whether he has ringing and roaring in his ears.   

To date, the results of the VA audiogram(s) conducted in 
April and/or May 2006 have not been associated with the 
Veteran's claims file.  Accordingly, on remand the RO/AMC 
should make arrangements to obtain any VA audiogram results, 
as well as any of the Veteran's recent VA treatment records 
pertaining to hearing loss and tinnitus.  

Additionally, to date, the appellant has not been provided 
with a VA medical examination assessing the etiology of his 
hearing loss and tinnitus.  As noted above, VA is obliged to 
provide a medical examination and/or get a medical opinion 
when the record contains competent evidence that the claimant 
has a current disability and indicates that the disability, 
or signs and symptoms of disability, may be associated with 
active service, but does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A (d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Here, there is competent evidence of record of in-service 
noise exposure and a continuity of symptomatology since 
service, as well as current evidence of bilateral hearing 
loss and tinnitus.  Therefore, a medical opinion regarding 
the etiology of these conditions is necessary to make a 
determination in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain copies of 
any medical and legal documents pertaining 
to the Veteran's occupational exposure to 
asbestos and his corresponding litigation.  

2.  Make arrangements to obtain the 
Veteran's complete treatment records for 
asbestosis from Jay T. Segarra, M.D., 
Michael G. Conner, M.D., and James W. 
Ballard, M.D.  

3.  Make arrangements to obtain the 
results of any audiological testing done 
at the Birmingham, Alabama, VA Medical 
Center.  The Board is specifically 
interested in audiogram tests performed on 
April 6, 2006, and May 8, 2006.  As noted 
above, a April 6, 2006 treatment note 
indicates that the Veteran failed a 
hearing screening at the mid to high 
frequencies bilaterally, and a May 8, 
2006, note indicates that the Veteran's 
hearing evaluation revealed bilateral mild 
to severe sensorineural hearing loss.  
This specific information must be 
obtained.

Also, request any treatment records 
related to hearing loss, asbestosis, 
and/or tinnitus, dated since October 2006.

4.  Thereafter, schedule the Veteran for 
an appropriate VA examination for 
asbestosis.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be conducted.

The examiner should describe and diagnose 
any current manifestations of any lung 
disability found to be present.   

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently diagnosed 
lung condition had its onset during active 
service or is related to any in-service 
disease or injury, including exposure to 
asbestos while in the Navy.  In doing so, 
the examiner should acknowledge and 
discuss the significance, if any, of the 
occupational exposure to asbestos 
following the Veteran's separation from 
service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Schedule the Veteran for a VA 
audiological examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  

The examiner should provide a medical 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any diagnosed hearing 
loss and/or tinnitus had its onset during 
active service or is related to any in-
service disease or injury, including noise 
exposure as a gunner's mate in the Navy.  
In doing so, the examiner should 
acknowledge the lay statements of record 
regarding a continuity of symptomatology 
since service.   

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

6.  Finally, readjudicate the claims on 
appeal.  If the claims remain denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

